Order entered September 3, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00421-CR

                  GEORGE RALPH BEACHEM, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 296-82711-2019

                                   ORDER

      Before the Court is court reporter Janet Dugger’s August 30, 2021 request

for an extension of time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record due by October 1, 2021.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE